UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Commission File Number 001-31932 CATASYS, INC. (Exact name of registrant as specified in its charter) Delaware 88-0464853 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11150 Santa Monica Boulevard, Suite 1500, Los Angeles, California90025 (Address of principal executive offices, including zip code) (310) 444-4300 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definitions of ‘‘accelerated filer,” “large accelerated filer,’’ and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ As of May 12, 2011, there were834,419,952shares of registrant's common stock, $0.0001 par value, outstanding. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 ITEM 1.Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2011 and December 31,2010 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and2010 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and2010 5 Notes to Condensed Consolidated Financial Statements 6 ITEM 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 29 ITEM 4.Controls and Procedures 29 PART II – OTHER INFORMATION 31 ITEM 1.Legal Proceedings 31 ITEM 1A.Risk Factors 31 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 31 ITEM 3. Defaults Upon Senior Securities 31 ITEM 4.[Removed and Reserved] 31 ITEM 5. Other Information 31 ITEM 6.Exhibits 31 SIGNATURES 32 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 EXHIBIT 32.2 2 PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements CATASYS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (In thousands,except for number of shares) March 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Restricted cash 71 - Receivables, net of allowance for doubtful accounts of $17 and $36, respectively 68 73 Prepaids and other current assets Total current assets Long-term assets Property and equipment, net of accumulated depreciation of $5,871 and $5,864 respectively Intangible assets, net of accumulated amortization of $1,997 and $1,938 respectively Deposits and other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued compensation and benefits Other accrued liabilities Total current liabilities Long-term liabilities Long-term debt - Deferred rent and other long-term liabilities 4 - Warrant liabilities Capital lease obligations 2 - Total liabilities Stockholders' equity Preferred stock, $0.0001 par value; 50,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.0001 par value; 2,000,000,000 shares authorized; 834,420,000 and 181,711,000 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively 82 18 Additional paid-in-capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Equity $ $ See accompanying notes to the financial statements. 3 CATASYS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, Revenues Healthcare services revenues $
